DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment filed on 01/22/2020 was entered.
Amended claims 13-19 and new claims 20-32 are pending in the present application.
Applicant’s election of the following species in the reply filed on 08/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant elected: (a) MOG as the species of an encoded first therapeutic molecule; and (b) multiple sclerosis as the species of an autoimmune disease.
Therefore, claim 27 is withdrawn from further consideration because it is directed to a non-elected species.
Accordingly, claims 13-26 and 28-32 are examined on the merits herein with the above elected species.

 Claim Rejections - 35 USC § 112 (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-26 and 28-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 13-14 recite the new limitations “a particle comprising a recombinant adeno-associated viral (rAAV) nucleic acid vector” and “the vector comprising a polynucleotide that comprises a nucleic acid segment that encodes a first autoimmune disease therapeutic molecule…wherein the therapeutic molecule comprises a mammalian myelin basic protein (MBP), a proteolipid protein (PLP), a myelin oligodendrocyte glycoprotein (MOG), or a combination thereof”.  The instant claims encompass a method for treating a mammal in need thereof and a method for preventing an autoimmune disease or inhibiting progression of the disease using any particle (a non-viral particle or any viral particle, not necessarily limited to a recombinant AAV particle) as long as the particle comprises the recited recombinant AAV nucleic acid vector; and that the first encoded autoimmune disease therapeutic molecule comprises any combination of MBP, PLP and MOG in the methods as claimed broadly.  The specification does not have a written support for the above new limitations as claimed broadly.
As an initial matter, amended claims 13-26 and 28-32 were introduced on 01/22/2020, so the claims themselves are not part of the original disclosure. 37 CFR § 1.115(a)(2). “New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. . . . While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. . . . The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.” MPEP § 2163, part (I)(B); see also MPEP § 2163.02.  In this case, the original specification does not convey the particular invention recited in amended claims 13-26 and 28-32 with reasonable clarity to skilled artisans. “The trouble is that there is no such disclosure, easy though it is to imagine it.” MPEP § 2163.05, part (II) (quoting In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967)).  
In the Amendment filed on 01/20/2020 (page 8, first paragraph), Applicant merely stated that original filed claims as an alleged written support for the above new limitations in currently amended independent claims 13-14.  While the original specification and the original filed claims disclose a recombinant AAV particle comprising the rAAV nucleic acid vector of the present application (see at least original claim 13; and paragraphs [0013], [0018], [0024]-[0025], [0032]; and examples) and that the first encoded autoimmune disease therapeutic molecule is MBP, PLP, or MOG (see at least original claims 1-13; paragraph [0066]; and examples); they do not disclose any particle comprising the rAAV nucleic acid vector and/or the first encoded autoimmune disease therapeutic molecule is any combination of MBP, PLP and MOG to be utilized in the methods as claimed broadly.  Applicant is invited to point out the specific page numbers and/or line numbers that provide written support for the above newly recited limitations in currently amended independent claims 13-14.  
The fact that the person of ordinary skill in the art could have carried out the claimed invention without undue experimentation based on applicants’ disclosure is inadequate to meet this requirement. “The Federal Circuit has pointed out that, under United States law, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112.”  MPEP § 2163, part (I)(A). 
Amended claims 13-26 and 28-32 were not originally filed. “To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  When an explicit limitation in a claim ‘is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation.’ . . . If the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as lacking adequate written description, or in the case of a priority or benefit claim under 35 U.S.C. 119, 120, 365, or 386, the priority or benefit claim must be denied.”  MPEP § 2163, part (II)(A)(3)(b) (quoting Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998)). 
Therefore, given the lack of sufficient guidance provided by the originally filed specification, it would appear that Applicants did not contemplate or have possession of invention as now claimed broadly at the time the application was filed.

Claim Rejections - 35 USC § 112 (Scope of Enablement)
Claims   are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: 
A.	A method for treating a mammal with multiple sclerosis comprising systemically administering to the mammal an amount of a recombinant adeno-associated viral (rAAV) particle comprising a recombinant AAV (rAAV) nucleic acid vector, the vector comprising a polynucleotide that comprises a nucleic acid segment that encodes a first therapeutic molecule operably linked to a promoter that is capable of expressing the nucleic acid segment in one or more cells of a mammalian liver, for a time effective to provide the mammal with a therapeutically effective amount of the therapeutic molecule, wherein the therapeutic molecule comprises a mammalian myelin basic protein (MBP), a proteolipid protein (PLP), or a myelin oligodendrocyte glycoprotein (MOG);
B.	A method for inhibiting progression of an autoimmune disease in a mammal, the method comprising systemically administering to the mammal a recombinant adeno-associated viral (rAAV) particle comprising a recombinant AAV (rAAV) nucleic acid vector, the vector comprising a polynucleotide that comprises a nucleic acid segment that encodes a first therapeutic molecule operably linked to a promoter that is capable of expressing the nucleic acid segment in one or more cells of a mammalian liver, in an amount and for a time sufficient to inhibit progression of the autoimmune disease in the mammal, wherein the therapeutic molecule comprises a mammalian myelin basic protein (MBP), a proteolipid protein (PLP), or a myelin oligodendrocyte glycoprotein (MOG), and wherein the autoimmune disease is multiple scleoris;
does not reasonably provide enablement for any other method of treating of a mammal in need thereof, a method for preventing any autoimmune disease, or a method for inhibiting the progression of any other autoimmune diseases using any other particle comprising the recited rAAV nucleic acid vector as claimed broadly.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors to be considered in the determination of an enabling disclosure have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art and the breadth of the claims.  Ex parte Forman, (230 USPQ 546 (Bd Pat. Appl & Unt, 1986); In re Wands, 858 F.2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988)).
The instant specification is not enabled for the presently broadly claimed invention for the reasons discussed below.

1.   	The breadth of the claims 
 Claims 13, 24-26, 28 and 30-32 encompass any method for treating a mammal in need thereof (not necessarily limited to a mammal in need of treatment for multiple sclerosis, or any other autoimmune diseases), comprising systemically administering (e.g., intravenous, intraarterial, subcutaneous, or intradermal injection) to the mammal an amount of any particle (e.g., non-viral and/or viral particle and the viral particle is also not necessarily limited to a rAAV) as long as the particle comprising a recombinant AAV (rAAV) nucleic acid vector, the vector comprising a polynucleotide that comprises a nucleic acid segment that encodes a first autoimmune disease therapeutic molecule operably linked to a promoter that is capable of expressing the nucleic acid segment in one or more cells of a mammalian liver, for a time effective to provide the mammal with a therapeutically effective amount of the therapeutic molecule, wherein the therapeutic molecule comprises a mammalian myelin basic protein (MBP), a proteolipid protein (PLP), a myelin oligodendrocyte glycoprotein (MOG), or any combination thereof.
Claims 14-23 and 29 encompass a method for preventing any autoimmune disease or inhibiting progression of any autoimmune disease (not necessarily limited to multiple sclerosis) in a mammal, the method comprising systemically administering (e.g., intravenous, intraarterial, subcutaneous, or intradermal injection) to the mammal any particle (e.g., non-viral and/or viral particle and the viral particle is also not necessarily limited to a rAAV) as long as the particle comprising comprising a recombinant AAV (rAAV) nucleic acid vector, the vector comprising a polynucleotide that comprises a nucleic acid segment that encodes a first autoimmune disease therapeutic molecule operably linked to a promoter that is capable of expressing the nucleic acid segment in one or more cells of a mammalian liver, in an amount and for a time sufficient to prevent or inhibit progression of the autoimmune disease in the mammal, wherein the therapeutic molecule comprises a mammalian myelin basic protein (MBP), a proteolipid protein (PLP), a myelin oligodendrocyte glycoprotein (MOG), or any combination thereof.
2.  	The state and the unpredictability of the prior art 
Before the effective filing date of the present application (04/24/2014), little was known about a method for treating, preventing and/or inhibiting progression of any autoimmune disease, not necessarily limited to multiple sclerosis, in a mammal using a particle comprising a rAAV encoding a therapeutic molecule comprising MBP, PLP, MOG or a combination thereof for expression in one or more liver cells in the mammal as evidenced at least by the teachings of High et al (US 2003/0130221), Luth et al (J. Clin. Invest. 118:3403-3410, 2008; IDS), Kerlero de Rosbo et al (Eur. J. Immunol. 27:3059-3069, 1997; IDS), Fissolo et al (J. Neuroinflammation 9:139, 2012; http://www.jneuroinflammation.com/content/9/1/139, 13 pages; IDS), and De Haan (US 2016/0287685).   

3.  	The amount of direction or guidance provided  
Apart from disclosing intravenously injecting 1 x 1011 rAAV particle of AAV8-ApoE/hAAT-MOG into 7-8-week-old mice in which mice experimental autoimmune encephalomyelitis (EAE) was induced 2 weeks later, the AAV8-MOG treated mice had significantly reduced neurological deficit and suppression of inflammation compared to control vector treated mice (paragraphs [00170]-[00171], [00185]-[00188]; Example 4; and FIGs. 6, 13, 15), the instant specification fails to provide sufficient guidance for an ordinary skill in the art at least on how to prevent the initiation of multiple sclerosis in mice, let alone to prevent or treat any other autoimmune diseases in mice or in other mammals (e.g., dolphins, monkeys, or humans) via intravenous administration of an effective amount of rAAV8-MOG particles, let alone any particle comprising any recombinant AAV vector nucleic acid of any serotype as encompassed by the methods as claimed broadly.  Despite a pre-treatment of AAV8-ApoE/hAAT-MOG particles, treated mice still displayed a mean clinical score of about 0.2-0.5 between days 11-22 (Fig. 6A), and a mean clinical score of 1-3 between days 15-35 in example 4 that does not drop to 0 (clinical score for normal mice) (Fig. 13). Similarly, mice pretreated with rAAV8-PLP particles 2 weeks before immunization with PLP emulsified in CFA containing Mycobacterium tuberculosis still exhibited a mean clinical score of between 1.1-1.6 that never drops to 0 (paragraph [00191] and Fig. 18).  There is no evidence of record indicating that a recombinant AAV vector/particle encoding MOG, MBP or PLP is effective for treating and/or inhibiting the progression of any autoimmune disease other than multiple sclerosis (e.g., type I diabetes, Graves diseases, rheumatoid arthritis, and osteoarthritis) in a mammal.  Moreover, the instant specification also fails to provide sufficient guidance on how to make and use any particle other than a recombinant AAV particle comprising a recombinant AAV nucleic acid vector of the present application to attain the desired therapeutic and/or prophylactic effects for the methods as claimed broadly.  Since the prior art before the effective filing date of the present application (04/24/2014) failed to provide any guidance on the aforementioned issues, it is incumbent upon the present application to do so.  It is also noting that the physiological art is recognized to be unpredictable (MPEP 2164.03). 
 As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires:
That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.

Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maizel.).
Accordingly, due to the lack of sufficient guidance provided by the specification regarding to the issues set forth above, the state and unpredictability of the relevant art, and the breadth of the claims, it would have required undue experimentation for one skill in the art to make and/or use of the instantly claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20, 23-26, 28-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over High et al (US 2003/0130221; IDS) in view of Luth et al (J. Clin. Invest. 118:3403-3410, 2008; IDS), Kerlero de Rosbo et al (Eur. J. Immunol. 27:3059-3069, 1997; IDS), and Fissolo et al (J. Neuroinflammation 9:139, 2012; http://www.jneuroinflammation.com/content/9/1/139, 13 pages; IDS).  
With respect to the elected species, High et al teach at least a liver-directed gene therapy method for an immunologically competent human subject (e.g., including children), the method comprises administering to said subject (e.g., intravenously via the portal vein, mesenteric vein, or hepatic artery) a composition comprising a recombinant AAV vector/particle comprising a therapeutic transgene operably linked to a liver-specific promoter, such that the therapeutic polypeptide is expressed selectively in hepatocytes of the subject, and thereafter the subject fails to generate a medically significant immune response to the expressed therapeutic polypeptide (hepatic/liver-directed expression of a therapeutic transgene induces immunological tolerance to the expression product of the therapeutic transgene) (see at least the Abstract; Summary of the Invention; particularly paragraphs 19-22, 24, 38-39, 42, 46, 48-50, 57, 62; and examples 1-7).  High et al stated “The therapeutic polypeptide can be substantially any polypeptide or protein that can elicit a desired therapeutic effect” (paragraph 22); “A therapeutic polypeptide as described herein can be a biologically active peptide, protein fragment or full-length protein that can bring forth a desired therapeutic response” (paragraph 50); “The polynucleotide encoding one or more proteins of interest can be operatively associated with a variety of different promoter/regulator sequences” (first sentence of paragraph 57); “Accordingly, it is preferred that the polynucleotide described herein is operably linked to a liver-specific promoter” (paragraph 21); “For example, a synthetic promoter comprised of liver specific promoter and enhancer elements or the ApoE/hAAT enhancer/promoter combination may be used to direct high level expression to the liver” (paragraph 57); “Preferably, the vector is an adeno-associated virus vector” (last line of paragraph 21); “AAV vectors can be produced in a helper virus-free system, are devoid of any viral gene products, and have reduced immunogenicity compared to other viral vectors” (paragraph 62); and “The methodology of the present invention can be used prophylactically, to minimize the symptoms or risks associated with various diseases or disorders”.  Thus, a tolerized subject challenged with a therapeutic nucleic acid (to effect transgenic expression) or a therapeutic polypeptide directly does not exhibit a medically significant neutralizing/inhibitory antibody response and can ideally prevent or ameliorate symptoms associated with a disease or disorder" (paragraph 42).  Example 4 demonstrated that in a hemophilia model sustained expression of F.IX in different murine strains following hepatic AAV-mediated gene transfer without a neutralizing anti-hF.IX response is associated with induction of immune tolerance (e.g., at the T helper cell level) and that the tolerance induction is antigen-specific and is not broken by challenge; and that antibody formation could be avoided by an increase in AAV vector dose such as 4x1011 vg/animal or 2x1012 vg/animal (paragraph [0098]). In Example 7, High et al also taught using a dose in the range of about 1 x 1012 vg/kg to about 3 x 1012 vg/kg for treating hemophilia B dogs ranging in age from 5.5 months to 12 months (particularly paragraph [0124] and [0127]; and Table 5).    
High et al do not teach explicitly at least a method of treating or inhibiting progression of multiple sclerosis (MS) in a mammal using a recombinant AAV vector/particle comprising at least a therapeutic transgene encoding myelin oligodendrocyte glycoprotein (MOG) that is operably linked to a hepatocyte-specific promoter for inducing immunological tolerance at least to MOG and/or for inducing MOG-specific Tregs in the liver to suppress autoimmune neuroinflammation. 
Before the effective filing date of the present application (4/24/2014), Luth et al already demonstrated that ectopic expression of neural autoantigen myelin basic protein (MBP) in a transgenic mouse liver suppresses experimental autoimmune neuroinflammation in a mouse model for the human neuroinflammatory disease multiple sclerosis EAE by inducing MBP-specific CD4+CD25+Foxp3+ Tregs which are important mediators of immune tolerance to self-antigens and Treg inactivation may cause autoimmune disease (see at least the Abstract and Figs. 1-5).  Luth et al also demonstrated that ectopic MBP expression in the liver via transient gene expression facilitated by a single hydrodynamics-based gene transfer with MBP-encoding vector and/or a single adenoviral gene transfer of MBP suppresses EAE (page 3405, left col, first full paragraph; Fig. 1 F-G).  Luth et al stated “The generation of MBP-specific CD4+CD25+Foxp3+ Tregs in vivo depended on expression of MBP in the liver, and not in skin, and occurred by TGF-β-dependent peripheral conversion from conventional non-Tregs.  Our findings indicate that autoantigen expression in the liver may generate autoantigen-specific Tregs.  Thus, targeting of autoantigens to hepatocytes may be a novel approach to prevention or treatment of autoimmune diseases” (last sentence of the Abstract); and “[t]he method of Treg expansion described here may be promising because gene delivery to hepatocytes is becoming a realistic therapeutic option (27).  Moreover, the MBP-specific Tregs induced by hepatic MBP expression featured extraordinary suppressive efficacy, both in abrogating the proliferation even of a 20-fold excess of MP-stimulated conventional T cells in vitro (Figure 5) and in suppressing EAE in vivo after the transfer of as few as 2 x 104 converted T cells (Figure 4).  Of note, even transient hepatic expression of autoantigen induced robust control of autoreactive lymphocytes (Figure 1, F and G).  Thus, targeting of autoantigen expression to the liver may indeed be an attractive approach to induce active tolerance to autoantigens and protect from autoimmune disease and the usefulness of this approach to serve as therapy for human autoimmune disease should be explored" (page 3409, left col., first full paragraph).  Luth et al used cDNA encoding a full-length MBP splice variant of 18.5 kDa in their studies (page 3409, left column, second full paragraph).
Additionally, Kerlero de Rosbo et al taught that the autoimmune response to myelin oligodendrocyte glycoprotein (MOG) predominates in multiple sclerosis (MS) over that to myelin basic protein (MBP), proteolipid protein or myelin-associated glycoprotein, suggesting a prevalent role for the autoimmune response to MOG in the pathogenesis of MS in human patients ranging in age from 20 to 61 years (see at least the Abstract; and Talbe 1).
Before the effective filing date of the present application (4/24/2014), Fissolo et al also demonstrated the beneficial effects (e.g., anti-inflammatory and neuroprotective effects) of MOG-DNA vaccines which were intramuscularly administered into a mouse model of MS, experimental autoimmune encephalomyelitis (EAE), in both prophylactic and therapeutic settings (see at least the Abstract and Figure 1).  Fissolo et al found that vaccination with DNA encoding MOG protects against EAE induction as well as ameliorates ongoing EAE, via induction CD4+CD25+FoxP3+ regulatory T cells and upregulation of genes with neuroprotective functions (see sections titled “Vaccination with DNA encoding MOG protects against EAE induction” and “MOG-DNA vaccination ameliorates ongoing EAE”).  Fissolo et al also stated “vaccination with DNA encoding MBP was also associated with a significant reduction in disease severity, although to a lesser degree compared with MOG-encoding DNA vaccines” (page 5, left col, bottom of last paragraph).  Fisoolo et al used cDNAs of murine full-length MOG and MBP in their studies (page 2, left col, first sentence of last paragraph).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the teachings of High et al by also at least intravenously administering into a human patient (e.g., an adult, a young adult or children) a recombinant AAV vector/particle comprising at least a therapeutic transgene encoding a full-length myelin oligodendrocyte glycoprotein (MOG) operably linked to a liver-specific/hepatocyte-specific promoter for inducing immunological tolerance at least to MOG and/or for inducing MOG-specific CD4+CD25+FoxP3+ Tregs in the liver to suppress/inhibit autoimmune neuroinflammation associated with multiple sclerosis for treatment and/or for inhibiting the progression of multiple sclerosis, as well as utilizing the same modified recombinant AAV vector that further comprises a second therapeutic transgene encoding a full-length myelin basic protein (MBP), in light of the teachings of Luth et al, Kerlero de Rosbo et al, and Fissolo et al as presented above.
	An ordinary skilled artisan would have been motivated to carry out the above modifications because Luth et al already demonstrated that ectopic expression of neural autoantigen myelin basic protein (MBP) in a transgenic mouse liver suppresses experimental autoimmune neuroinflammation in a mouse model for the human neuroinflammatory disease multiple sclerosis EAE by inducing MBP-specific CD4+CD25+Foxp3+ Tregs which are important mediators of immune tolerance to self-antigens; and the generation of MBP-specific CD4+CD25+Foxp3+ Tregs in vivo depended on expression of MBP in the liver, and not in skin.    Additionally, Kerlero de Rosbo et al taught that the autoimmune response to MOG plays a prevalent role in the pathogenesis of MS in human patients ranging in age from 20 to 61 years; while Fissolo et al also demonstrated successfully the beneficial effects (e.g., anti-inflammatory and neuroprotective effects) of MOG-DNA vaccines which were intramuscularly administered into a mouse model of MS, experimental autoimmune encephalomyelitis (EAE), in both prophylactic and therapeutic settings.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of High et al, Luth et al, Kerlero de Rosbo et al, and Fissolo et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.
The modified method resulting from the combined teachings of High et al, Luth et al, Kerlero de Rosbo et al, and Fissolo et al as set forth above is indistinguishable and encompassed by the presently claimed invention.  With respect to claim 23, since the modified method has the same method steps and starting materials as claimed, such modified method would also result in inhibiting or reversing the progression of multiple sclerosis for at least 50 days after administering the recombinant AAV vector/particle.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over High et al (US 2003/0130221; IDS) in view of Luth et al (J. Clin. Invest. 118:3403-3410, 2008; IDS), Kerlero de Rosbo et al (Eur. J. Immunol. 27:3059-3069, 1997; IDS) and Fissolo et al (J. Neuroinflammation 9:139, 2012; http://www.jneuroinflammation.com/content/9/1/139, 13 pages; IDS) as applied to claims 13-20, 23-26, 28-30 and 32 above, and further in view of Cooper et al (Human Gene therapy 20:767-776, 2009; IDS). 
The combined teachings of High et al, Luth et al, Kerlero de Rosbo et al and Fissolo et al were presented above.  However, none of the cited references teaches explicitly that the rAAV vector is an AAV serotype 8 vector.
Before the effective filing date of the present application (4/24/2014), Cooper et al already disclosed improved induction of immune tolerance to Factor IX by hepatic AAV-8 gene transfer, and stated clearly “Compared with AAV-2, AAV-8 was more efficient in transgene expression and induction of tolerance to F.IX in three different strains of wild-type mice.  At equal vector doses, AAV-8 induced transgene product-specific regulatory CD4+CD25+FoxP3+ T cells at significantly higher frequency” (Abstract).  Cooper et al also stated “AAV-8 vectors uncoat faster and express high levels early after gene transfer whereas AAV-2-derived expression increases gradually during the first month after vector administration…In addition, our data show an even distribution of transgene expression hepatocytes with AAV-8, whereas AAV-2-transduced hepatocytes are more clustered with large area devoid of expression.  It is conceivable that rapid onset of expression or optimal distribution of F.IX antigen in the liver facilitates antigen presentation in a tolerogenic hepatic microenvironment” (page 774, right column, first paragraph).
Accordingly, it would have been obvious for an ordinary skilled artisan to further modify the method resulting from the combined teachings of High et al, Luth et al, Kerlero de Rosbo et al and Fissolo et al by also utilizing a recombinant AAV8 vector/particle for treating or inhibiting progression of multiple sclerosis in a mammalian subject, in light of the teachings of Cooper et al as presented above.
	An ordinary skilled artisan would have been motivated to further carry out the above modification because Cooper et al already demonstrated that AAV-8 vector/particle was more efficient in transgene expression and induction of transgene product-specific regulatory CD4+CD25+FoxP3+ T cells at significantly higher frequency.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of High et al, Luth et al, Kerlero de Rosbo et al, Fissolo et al, and Cooper et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.
	The modified method resulting from the combined teachings of High et al, Luth et al, Kerlero de Rosbo et al, Fissolo et al, and Cooper et al as set forth above is indistinguishable and encompassed by the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over High et al (US 2003/0130221; IDS) in view of Luth et al (J. Clin. Invest. 118:3403-3410, 2008; IDS), Kerlero de Rosbo et al (Eur. J. Immunol. 27:3059-3069, 1997; IDS), and Fissolo et al (J. Neuroinflammation 9:139, 2012; http://www.jneuroinflammation.com/content/9/1/139, 13 pages; IDS) as applied to claims 13-20, 23-26, 28-30 and 32 above, and further in view of Roncarolo et al (US 8,329,637; IDS) and Battaglia et al (J. Immunol. 177:8338-8347, 2006; IDS).  
The combined teachings of High et al, Luth et al, Kerlero de Rosbo et al, and Fissolo et al were presented above.  However, none of the cited references teaches explicitly that the method further comprising administering an mTOR inhibitor, preferably a rapamycin.
Before the effective filing date of the present application (4/24/2014), Roncarolog et al already taught a pharmaceutical preparation containing rapamycin and IL-10, together with pharmaceutically acceptable excipients to induce immunosuppression and antigen-specific immune tolerance for treatment of diseases involving an excessive, dysfunctional or uncontrolled immune responses mediated by T cells (e.g., type I diabetes, autoimmune and chronic inflammatory diseases such as psoriasis, multiple sclerosis, inflammatory bowel disease, rheumatoid arthritis, GVHD, asthma and others), wherein the pharmaceutical preparation is suitable for oral, intravenous, parenteral or subcutaneous administration (see at least the Abstract; col. 4, lines 21-46; col. 5, lines 16-31; issued claims 1-14).
Additionally, Battaglia et al already demonstrated that rapamycin promotes expansion of functional CD4+CD25+FOXP3+ regulatory T cells (Tregs) of both healthy subjects and type 1 diabetic patients, wherein Tregs are pivotal for the induction and maintenance of peripheral tolerance in both mice and human (see at least the Abstract).
It would have been obvious for an ordinary skilled artisan to further modify the method resulting from the combined teachings of High et al, Luth et al, Kerlero de Rosbo et al, and Fissolo et al by also further administering at least rapamycin for inhibiting the progression of MS in a mammal in need thereof, in light of the teachings of Roncarolo et al and Battaglia et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modification because Roncarolog et al already taught a pharmaceutical preparation containing rapamycin and IL-10, together with pharmaceutically acceptable excipients that is suitable for intravenous administration to induce immunosuppression and antigen-specific immune tolerance for treatment of at least autoimmune and chronic inflammatory diseases such as psoriasis, multiple sclerosis, inflammatory bowel disease, rheumatoid arthritis, GVHD, and diabetes.  Moreover, Battaglia et al demonstrated that rapamycin also promotes expansion of functional CD4+CD25+FOXP3+ regulatory T cells (Tregs) of both healthy subjects and type 1 diabetic patients, wherein Tregs are pivotal for the induction and maintenance of peripheral tolerance in both mice and human
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of High et al, Luth et al, Kerlero de Rosbo et al, Fissolo et al, Roncarolo et al and Battaglia et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.
	The modified method resulting from the combined teachings of High et al, Luth et al, Kerlero de Rosbo et al, Fissolo et al, Roncarolo et al and Battaglia et al as set forth above is indistinguishable and encompassed by the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-20, 23 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 13, 30, 32, 34-37, 39-40 and 44 of copending Application No. 17/229,790.
The claims of the present application differ from claims 1-2, 13, 30, 32, 34-37, 39-40 and 44 of copending Application No. 17/229,790, drawn to a method for preventing an autoimmune disease or inhibiting progression of the disease in a mammal, comprising systemically administering to the mammal, the rAAV vector comprising a polynucleotide that comprises a first nucleic acid segment as recited in claim 1, preferably the first nucleic acid segment encodes a full-length mammalian MOG operably linked to a hepatocyte-specific promoter, wherein the rAAV vector is of serotype AAV8 (dependent claim 44), in reciting specifically “a particle comprising a recombinant adeno-associated viral (rAAV) nucleic acid vector” and the mammal is an “adult”.  Please noted that the rAAV vector of claim 1 in the copending Application NO. 17/229,700 further comprises a second nucleic acid sequence encoding a second therapeutic molecule (dependent claim 13), and that the therapeutic molecule includes MBP, MOG or PLP (dependent claim 2). 
At about the effective filing date of the present application (4/24/2014), it would have been obvious for an ordinary skilled artisan to utilize the rAAV vector in a method for preventing an autoimmune disease or inhibiting progression of the disease in a mammal of claims 1-2, 13, 30, 32, 34-37, 39-40 and 44 of copending Application No. 17/229,790 in the form of a rAAV particle and the treated mammal is an adult with a reasonable expectation of success.  Accordingly, the modified method encompasses claims 14-20, 23 and 29 of the present application.
This is a provisional nonstatutory double patenting rejection.

Claims 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 13, 30, 32, 34-37, 39-40 and 44 of copending Application No. 17/229,790 as applied to claims 14-20, 23 and 29 above, and further in view of Roncarolo et al (US 8,329,637; IDS) and Battaglia et al (J. Immunol. 177:8338-8347, 2006; IDS).  
Claims 21-22 of the present application differ from claims 1-2, 13, 30, 32, 34-37, 39-40 and 44 of copending Application No. 17/229,790 in reciting specifically “further comprising administering an mTOR inhibitor to the mammal” (dependent claim 21), and “wherein the mTOR inhibitor is rapamycin” (dependent claim 22).
Before the effective filing date of the present application (4/24/2014), Roncarolog et al already taught a pharmaceutical preparation containing rapamycin and IL-10, together with pharmaceutically acceptable excipients to induce immunosuppression and antigen-specific immune tolerance for treatment of diseases involving an excessive, dysfunctional or uncontrolled immune responses mediated by T cells (e.g., type I diabetes, autoimmune and chronic inflammatory diseases such as psoriasis, multiple sclerosis, inflammatory bowel disease, rheumatoid arthritis, GVHD, asthma and others), wherein the pharmaceutical preparation is suitable for oral, intravenous, parenteral or subcutaneous administration (see at least the Abstract; col. 4, lines 21-46; col. 5, lines 16-31; issued claims 1-14).
Additionally, Battaglia et al already demonstrated that rapamycin promotes expansion of functional CD4+CD25+FOXP3+ regulatory T cells (Tregs) of both healthy subjects and type 1 diabetic patients, wherein Tregs are pivotal for the induction and maintenance of peripheral tolerance in both mice and human (see at least the Abstract).
It would have been obvious for an ordinary skilled artisan to further modify a method for preventing an autoimmune disease or inhibiting progression of the disease in a mammal of claims 1-2, 13, 30, 32, 34-37, 39-40 and 44 of copending Application No. 17/229,790 by also further administering at least rapamycin for inhibiting the progression of MS in a mammal in need thereof with a reasonable expectation of success, in light of the teachings of Roncarolo et al and Battaglia et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modification because Roncarolog et al already taught a pharmaceutical preparation containing rapamycin and IL-10, together with pharmaceutically acceptable excipients that is suitable for intravenous administration to induce immunosuppression and antigen-specific immune tolerance for treatment of at least autoimmune and chronic inflammatory diseases such as psoriasis, multiple sclerosis, inflammatory bowel disease, rheumatoid arthritis, GVHD, and diabetes.  Moreover, Battaglia et al demonstrated that rapamycin also promotes expansion of functional CD4+CD25+FOXP3+ regulatory T cells (Tregs) of both healthy subjects and type 1 diabetic patients, wherein Tregs are pivotal for the induction and maintenance of peripheral tolerance in both mice and human.
	 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection.

Claims 13, 24-26 and 30-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 13, 29 and 44 of copending Application No. 17/229,790.
The claims of the present application differ from claims 1-2, 13, 29 and 44 of copending Application No. 17/229,790, drawn to a method of treating a mammal in need thereof comprising systemically administering to the mammal a therapeutically effective amount of the rAAV vector comprising a polynucleotide that comprises a first nucleic acid segment as recited in claim 1, preferably the first nucleic acid segment encodes a full-length mammalian MOG operably linked to a hepatocyte-specific promoter, wherein the rAAV vector is of serotype AAV8 (dependent claim 44), in reciting specifically “a particle comprising a recombinant adeno-associated viral (rAAV) nucleic acid vector”.  Please noted that the rAAV vector of claim 1 in the copending Application NO. 17/229,700 further comprises a second nucleic acid sequence encoding a second therapeutic molecule (dependent claim 13), and that the therapeutic molecule includes MBP, MOG or PLP (dependent claim 2). 
At about the effective filing date of the present application (4/24/2014), it would have been obvious for an ordinary skilled artisan to utilize the rAAV vector in a treatment method of claims 1-2, 13, 29 and 44 of copending Application No. 17/229,790 in the form of a rAAV particle with a reasonable expectation of success.  Accordingly, the modified method encompasses claims 13, 24-26 and 30-31 of the present application.
This is a provisional nonstatutory double patenting rejection.

Claims 28 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 13, 29 and 44 of copending Application No. 17/229,790 as applied to claims 13, 24-26 and 30-31 above, and further in view of Luth et al (J. Clin. Invest. 118:3403-3410, 2008; IDS) and High et al (US 2003/0130221; IDS) and.
Claims 28 and 32 of the present application differ from claims 1-2, 13, 29 and 44 of copending Application No. 17/229,790 in reciting specifically “wherein the particle comprising the rAAV nucleic acid vector is administered to the mammal in a single injection” (dependent claim 28), and “wherein the therapeutically effective amount of the rAAV nucleic acid vector is an amount of between 106 and 1014 vector genomes (vgs)/kg” (dependent claim 32).
Before the effective filing date of the present application (4/24/2014), Luth et al already demonstrated that ectopic expression of neural autoantigen myelin basic protein (MBP) in a transgenic mouse liver suppresses experimental autoimmune neuroinflammation in a mouse model for the human neuroinflammatory disease multiple sclerosis EAE by inducing MBP-specific CD4+CD25+Foxp3+ Tregs which are important mediators of immune tolerance to self-antigens and Treg inactivation may cause autoimmune disease (see at least the Abstract and Figs. 1-5).  Luth et al also demonstrated that ectopic MBP expression in the liver via transient gene expression facilitated by a single hydrodynamics-based gene transfer with MBP-encoding vector and/or a single adenoviral gene transfer of MBP suppresses EAE (page 3405, left col, first full paragraph; Fig. 1 F-G).  
Additionally, High et al also taught at least a liver-directed gene therapy method for an immunologically competent human subject (e.g., including children), the method comprises administering to said subject (e.g., intravenously via the portal vein, mesenteric vein, or hepatic artery) a composition comprising a recombinant AAV vector/particle comprising a therapeutic transgene operably linked to a liver-specific promoter, such that the therapeutic polypeptide is expressed selectively in hepatocytes of the subject, and thereafter the subject fails to generate a medically significant immune response to the expressed therapeutic polypeptide (hepatic/liver-directed expression of a therapeutic transgene induces immunological tolerance to the expression product of the therapeutic transgene) (see at least the Abstract; Summary of the Invention; particularly paragraphs 19-22, 24, 38-39, 42, 46, 48-50, 57, 62; and examples 1-7). Example 4 demonstrated that in a hemophilia model sustained expression of F.IX in different murine strains following hepatic AAV-mediated gene transfer without a neutralizing anti-hF.IX response is associated with induction of immune tolerance (e.g., at the T helper cell level) and that the tolerance induction is antigen-specific and is not broken by challenge; and that antibody formation could be avoided by an increase in AAV vector dose such as 4x1011 vg/animal or 2x1012 vg/animal (paragraph [0098]). In Example 7, High et al also taught using a dose in the range of about 1 x 1012 vg/kg to about 3 x 1012 vg/kg for treating hemophilia B dogs ranging in age from 5.5 months to 12 months (particularly paragraph [0124] and [0127]; and Table 5).    
It would have been obvious for an ordinary skilled artisan to further modify a treatment method of claims 1-2, 13, 29 and 44 of copending Application No. 17/229,790 by also further administering the rAAV vector/particle to the mammal in a single injection and/or in an amount of between 106 and 1014 vector genomes (vgs)/kg with a reasonable expectation of success, in light of the teachings of Luth et al and HIgh et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modifications because Luth et al demonstrated successfully that ectopic MBP expression in the liver via transient gene expression facilitated by a single hydrodynamics-based gene transfer with MBP-encoding vector and/or a single adenoviral gene transfer of MBP suppresses EAE; while High et al also taught using a therapeutic dose in the range of about 1 x 1012 vg/kg to about 3 x 1012 vg/kg for treating hemophilia B dogs ranging in age from 5.5 months to 12 months in an exemplification.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	De Haan (US 2016/0287685, with an effective filing date of 11/22/2013) already taught a method of inducing immune tolerance toward an auto-antigen (e.g., myelin oligodendrocyte glycoprotein, myelin basic protein) in a host organism (e.g., a human having multiple sclerosis) by administering to the host organism (e.g., intravenous administration) a replication-defective SV40 vector comprising a polynucleotide encoding the auto-antigen under the transcriptional control of a full length SV40 early and late promoter (Abstract; and claims 1-7).
2.	Martino et al (PLoS ONE 4(8):e6376. doi:10.1371/journal.pone.0006376, 2009) disclosed tolerance induction to cytoplasmic Beta-Galactosidase by hepatic AAV gene transfer.
3.	Moghimi et al (Journal of Thrombosis and Haemostasis 9:1524-1533, 2010) disclosed induction of tolerance to factor VIII by transient co-administration with rapamycin (Abstract; and particularly Fig. 1).
Conclusion
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1631